Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 5/23/2022 has been entered. Applicant’s amendments to the Specification and Drawings have overcome each objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 2/23/2022.
Claims Rejoin
Claim 11 is allowable. The restriction requirement among various species, as set forth in the previous Office Action dated on 2/23/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn. Claims 33-36 directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  
Claim Status
Claims 11-14 and 33-48 are pending.
Claims 1-10 and 15-32 are canceled by Applicant.	
Reasons for Allowance
Claims 11-14 and 33-48 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method in their entirety (the individual limitations may be found just not in combination with proper motivation). 
The claim 11 is amended. The most relevant prior art references (US 2019/0198444 A1 to Amanapu in combination of US 2016/0204064 A1 to Horak and US 2021/0104524 A1 to Hwang) substantially teach some of limitations in claim 11 as indicated in the previous Non-Final Office Action dated on 2/23/2022, but not the limitations of “after forming the blocking feature, forming a first metal feature in the first trench and electrically connected to the first conductive feature while the blocking feature is present in the second trench” as recited in the amended claim 11. Therefore, the claim 11 is allowed.
Regarding claims 12-14 and 44-45, they are allowed due to their dependencies of claim 11.
Regarding claim 33, similar to claim 11, the claim 33 includes allowed limitation of “after forming the block feature, forming a first metal feature in the first trench while the blocking feature remains in the second trench, wherein the forming the first metal feature includes depositing a first fill material into the first trench”. Therefore, the claim 33 is allowed.
Regarding claims 34-36 and 46-48, they are allowed due to their dependencies of claim 33.
Regarding claim 37, the prior arts, Amanapu in combination of Horak and Hwang, teach some of limitations similar to claim 11, but not the limitation of “filling the second trench with a dielectric material” as recited in the claim 37. Therefore, the claim 37 is allowed. 
Regarding claims 38-43, they are allowed due to their dependencies of claim 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898